Case: 12-15605   Date Filed: 11/06/2013   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-15605
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:11-cr-00288-ACC-GJK-7



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

KEMO DOWE,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (November 6, 2013)



Before HULL, JORDAN, and EDMONDSON , Circuit Judges.
              Case: 12-15605     Date Filed: 11/06/2013    Page: 2 of 2


PER CURIAM:



      Kemo Dowe appeals his 240-month, mandatory minimum sentence,

imposed after he pleaded guilty to one count of conspiring to distribute and possess

with intent to distribute cocaine, cocaine base, marijuana, 4-

Methylenedioxymethamphetamine (“MDMA”), and N-Benzylpiperazine (“BZP”),

in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(iii), (b)(1)(C); and 846. In this

appeal and for the first time, Dowe argues that the sentence (which was enhanced

due to a prior cocaine conviction) constitutes cruel and unusual punishment.

      For an error to be plain, it must be “contrary to explicit statutory provisions

or to on-point precedent in this Court or the Supreme Court.” United States v.

Hoffman, 710 F.3d 1228, 1231-32 (11th Cir. 2013). The district court did not

commit plain error. This Court’s precedent has established the validity of

mandatory minimum sentences imposed based on prior convictions. And Dowe

failed to show that his sentence was grossly disproportionate. For background, see

United States v. Lopez, 649 F.3d 1222, 1248 (11th Cir. 2011); United States v.

Farley, 607 F.3d 1294 (11th Cir. 2010); United States v. Brant, 62 F.3d 367 (11th

Cir. 1995).

      AFFIRMED.




                                           2